Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-2-2007

USA v. Salvador
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3672




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Salvador" (2007). 2007 Decisions. Paper 821.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/821


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 06-3672
                                     ____________

                           UNITED STATES OF AMERICA

                                             v.

                                LUCIANO SALVADOR,

                                              Appellant.
                                     ____________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                                   (No. 02-cr-00269)
                       District Judge: Hon. Thomas I. Vanaskie

                      Submitted Under Third Circuit LAR 34.1(a)
                                   June 19, 2007

              Before: McKEE, FISHER, and CHAGARES, Circuit Judges.

                                     ____________

                                  (Filed: July 2, 2007 )

                            OPINION OF THE COURT

CHAGARES, Circuit Judge.

      Counsel for Luciano Salvador petitions this Court for permission to withdraw from

representation of Salvador pursuant to Anders v. California, 386 U.S. 738 (1967). For the

reasons that follow, we will grant the motion and affirm Salvador’s sentence.
       As we write only for the parties, we do not set out the facts in great detail. On

April 23, 2002, a grand jury returned a six-count indictment charging Salvador and others

with possession of cocaine and crack cocaine and conspiracy to distribute cocaine and

cocaine base, all in violation of 21 U.S.C. § 846. Pursuant to a plea agreement, Salvador

pled guilty on November 18, 2002 to possession with intent to distribute in excess of 50

grams of crack cocaine. In exchange for Salvador’s plea of guilty, the Government

acceded to a two-level reduction in Salvador’s offense level for acceptance of

responsibility.

       On August 21, 2003, the District Court sentenced Salvador to 188 months of

incarceration. While his initial appeal was pending, Salvador moved for and was granted

a summary remand following United States v. Booker, 543 U.S. 220 (2005). Following

remand, the District Court imposed a sentence of 150 months of incarceration, a reduction

of more than three years from the term of incarceration originally imposed. This appeal

followed.1

       The Anders brief submitted to this Court demonstrates that Salvador’s attorney has

“thoroughly examined the record in search of appealable issues,” and has explained why

any issues arguably supporting the appeal are frivolous. United States v. Youla, 241 F.3d

296, 300 (3d Cir. 2001). Moreover, an independent review of “those portions of the

record identified by [the] Anders brief” reveals no non-frivolous issues Salvador might


       1
        Because Salvador has not filed a pro se brief, we do not know what error he
assigns to the District Court.

                                             2
profitably raise on appeal. Id. at 301. Accordingly, we will grant the Anders motion and

affirm Salvador’s sentence without appointing new counsel. See 3d Cir. L.A.R. 109.2.




                                            3